               IN THE UNITED STATES DISTRICT COURT

                   FOR THE DISTRICT OF OREGON


TAYLOR SELF, an individual,             3:20-cv-00584-BR

          Plaintiff,                    OPINION AND ORDER

v.

COLUMBIA COUNTY, an Oregon
municipality, and CAROLYN
TOWNSEND,

          Defendants.


JACOB JOHNSTUN
Johnstun Injury Law LLC
1935 St. Helens Street
St. Helens, OR 97051
(503) 610-5399

          Attorneys for Plaintiff

STEVEN A. KRAEMER
DAVID C. LEWIS
LAUREN E. NWEZE
Kraemer & Lewis
P.O. Box 1469
Lake Oswego, OR 97035
(503) 763-3875

          Attorneys for Defendants

1 - OPINION AND ORDER
BROWN, Senior Judge.

     This matter comes before the Court on Defendants’ Motion

(#46) for Summary Judgment.    The Court concludes the record is

sufficiently developed, and, therefore, oral argument would not

be helpful to resolve this Motion.    For the reasons that follow,

the Court GRANTS in part and DENIES in part Defendants’ Motion.



                              BACKGROUND

     The following facts are taken from Plaintiff’s Complaint and

the parties’ materials related to Defendants’ Motion for Summary

Judgment and are viewed in the light most favorable to Plaintiff.

     On June 11, 2019, Plaintiff Taylor Self underwent surgery

for a broken jaw and “had a surgically wired jaw.”    Second Joint

Statement of Agreed Material Facts (SJSAMF) at ¶ 4.

     At all relevant times Plaintiff “was incarcerated at the

Columbia County Jail.”   SJSAMF at ¶ 1.    Before the relevant

events Plaintiff was incarcerated in the Columbia County Jail

“based [on] allegations of violations of his probation for the

charge of unlawful possession of methamphetamine.”

     On July 16, 2019, Plaintiff’s probation was revoked, and he

“was sentenced with six months incarceration [in Columbia County

Jail], with credits for time served, among other credits.”

SJSAMF at ¶ 2.   Plaintiff’s “scheduled release date was

September 14, 2019.”    SJSAMF at ¶ 3.


2 - OPINION AND ORDER
     Plaintiff was housed in the A-Pod of Columbia County Jail

“due to being placed on medical isolation based [on] his jaw

condition.”    SJSAMF at ¶ 5.   “A-Pod houses a variety of male

inmates [including] . . . maximum security inmates, close custody

inmates, inmates on administrative segregation, inmates on

disciplinary lockdown, [and] inmates who are placed on medical

isolation.”    SJSAMF at ¶ 7.   A-Pod has an upper and lower level

and each level has eight cells, a “day area” with a television

and tables, and a shower area.    The lower level of cells are

numbered AL-1 through AL-8 and the upper level of cells are

numbered AT-1 through AT-8.     Each cell has two bunks and can hold

two inmates.   Before September 6, 2019, Plaintiff was housed in

cell number AT-5, and he did not have a cellmate.

     On August 24, 2019, Plaintiff submitted an inmate medical

request form in which he “asked to be cleared” from medical

isolation on the ground that “he had full use of his mouth.”

SJSAMF at ¶ 8.   On August 27, 2019, Plaintiff submitted a second

inmate medical request form in which he stated “he should not be

in the medical isolation unit any longer as his jaw injury was

fully healed.”   SJSAMF at ¶ 9.

     On August 30, 2019, “jail medical staff declined plaintiff’s

request to be taken out of the medical isolation unit, indicating

he would be kept in the unit due to the hardware still in his

mouth for his self-safety.”     SJSAMF at ¶ 10.


3 - OPINION AND ORDER
        On September 6, 2019, Defendant Columbia County Sheriff’s

Sergeant Carolyn Townsend advised Plaintiff that an individual in

a wheelchair was coming into Columbia County Jail and he needed a

lower-level cell.    Accordingly, Sergeant Townsend asked Plaintiff

“about having another inmate, Kelsey Kalama,” who was housed on a

lower-level cell at that time, “move into [Plaintiff’s] cell

. . . with him.”    SJSAMF at ¶ 11.    The exchange between Sergeant

Townsend and Plaintiff was captured on Sergeant Townsend’s body

camera, which shows Sergeant Townsend advising Plaintiff that

jail medical staff had cleared Plaintiff and another A-Pod inmate

to “cell together.”       SJSAMF at ¶ 12.   Sergeant Townsend indicated

“who the other inmate was” by pointing “towards a cell nearby.”

SJSAMF at ¶ 12.    Plaintiff immediately said “no,” told Sergeant

Townsend “this would ‘not be good,’ and said he and the other

inmate would be ‘stepping on toes.’”        SJSAMF at ¶ 12.    Plaintiff,

however, then stated “alright, whatever, fuck it.”         SJSAMF at

¶ 12.    Sergeant Townsend responded:       “No, I’m not going to put

anyone in a situation to compromise their safety.”         SJSAMF at

¶ 12.    Plaintiff and/or Sergeant Townsend realized at that point

that Plaintiff had been mistaken about the inmate with whom

Sergeant Townsend was proposing that Plaintiff share a cell.

Specifically, Plaintiff and Sergeant Townsend engaged in the

following exchange:

             Plaintiff:       You are saying me and him?      Me and


4 - OPINION AND ORDER
                              five?1

               Sergeant Townsend:   Ya.

               Plaintiff:     Alright, that’s better than me and
                              four.2

               Sergeant Townsend:   Oh no I said five, ya, Kalama.

SJSAMF at ¶ 14; Ex. 1 at 2:01-2:35.       Sergeant Townsend then

specifically asked Plaintiff if sharing a cell with Kalama was

“good,” and Plaintiff responded “ya.”       Sergeant Townsend stated:

“Oh, did you think it was you and Nelson?”        Plaintiff responded

“ya.”       SJSAMF at ¶ 14; Ex. 1 at 2:01-2:35.   Plaintiff did not

express any concerns about sharing a cell with Kalama.       Plaintiff

testified at deposition that this was the only conversation he

had with Sergeant Townsend or any other Columbia County Jail

employee regarding the sharing of a cell with Kalama.       In

addition,

               [a]t the time the decision to place plaintiff and
               Kalama in the same cell was made, they had been
               housed within the same housing unit for
               approximately two months. There had never been
               any prior verbal or physical altercations between
               the two, nor had any written reports, complaints,
               or grievances been filed by plaintiff regarding
               any issues or animosity with Kalama.

SJSAMF at ¶ 15.

        After Sergeant Townsend directed Kalama to move into the



        1
            The record reflects “five” was Kalama.
        2
       The record reflects “four” was a different inmate
identified as Nelson.

5 - OPINION AND ORDER
cell with Plaintiff, Kalama “began collecting his possessions and

moving them into” Cell AT-5.     SJSAMF at ¶ 17.   While Kalama moved

his possessions Plaintiff was on the lower level of A-Pod

“walking around the day area” and watching television.      SJSAMF at

¶ 18.    At approximately 4:45 p.m. Kalama “observed several open

milk cartons” in Cell AT-5.      SJSAMF at ¶ 20.   Kalama “walked out

of the cell to the railing of the second floor and requested

. . . [P]laintiff (who was still on the ground floor in the day

area) get rid of the milk cartons.”     SJSAMF at ¶ 20.   Plaintiff

responded “no” and stated “if Kalama did not like it, he could

‘roll up.’”    SJSAMF at ¶ 21.   Kalama “perceiv[ed] [P]laintiff’s

response as disrespectful, . . . quickly descended the stairs [to

the day-room area of A-Pod], approached [P]laintiff, and . . .

punched [P]laintiff on the right side of his face, in the jaw

area.”    SJSAMF at ¶ 22.   Plaintiff “fell to the floor . . ., got

back on his feet, [and] exchanged words with Kalama, but

[Plaintiff] did not physically retaliate against Kalama.”      SJSAMF

at ¶ 23.    “After this exchange, [P]laintiff briefly resumed

walking around the day area      . . . [until] jail staff entered the

unit within two minutes . . . to determine what occurred.”

SJSAMF at ¶¶ 27-28.

        Jail staff interviewed Plaintiff about the incident, at

which time Plaintiff told jail staff “that his jaw was hurting

and [he] believed it may be broken again.”     SJSAMF at ¶ 29.    Jail


6 - OPINION AND ORDER
staff advised Plaintiff that they would request “medical staff

come check him out as soon as possible.”      SJSAMF at ¶ 29.

     Plaintiff testified at deposition that he believed he was

assessed by a nurse at approximately 8:00 p.m., but he was not

sure of the time.   Plaintiff also testified the nurse was “good”

and “she really cared,” but she was “not [a] surgeon[], so she

couldn’t touch [him].”   Decl. of Jacob Johnstun, Ex. 2 at 39.

Plaintiff stated the nurse looked in his mouth, and Plaintiff

showed her “how much [he] could move [his] jaw.”     Johnstun Decl.,

Ex. 2 at 49.   After Plaintiff told the nurse “what happened she

[said] okay, and sent [him] back to [his] cell.”     Johnstun Decl.,

Ex. 2 at 39.   The nurse did not tell Plaintiff “anything about

treatment.”    Johnstun Decl., Ex. 2 at 40.   The record reflects

Plaintiff did not receive any medication or diagnosis from the

nurse.    Plaintiff testified neither the nurse nor any other

medical staff told him “anything about why they couldn’t treat

[him].”   Johnstun Decl., Ex. 2 at 50.

     Shortly before 10:30 p.m. on September 6, 2019, Plaintiff

was advised he was being released from Columbia County Jail

“through Sergeant Townsend’s orders.”    Johnstun Decl., Ex. 2 at

51; SJSAMF at ¶ 31.   Plaintiff signed a Conditional Release

Agreement and was told by jail staff that he was “on revoke, and

[to] go to . . . the probation office [the following day] first

thing in the morning or else [he would] be in trouble.”     Johnstun


7 - OPINION AND ORDER
Decl., Ex. 2 at 51.   Plaintiff was not given any reason why he

was being released, and he did not ask for a reason.      Plaintiff

testified at deposition that the “deputy [who] gave [him his]

paperwork may have said . . . [he] need[ed] to go to the doctor

or something,” but Plaintiff “was never provided a reason” for

his early release.    Johnstun Decl., Ex. 2 at 52-53.

     After he was released, Plaintiff walked a mile to the

residence of his mother’s friend, Miranda Neveau, and arrived at

approximately 11:00 p.m.    Plaintiff texted his mother and

stepfather and requested they drive him to the hospital.

Plaintiff’s mother drove him to the emergency department at

Oregon Health Sciences University (OHSU), and Plaintiff arrived

there at 12:56 a.m.   Plaintiff reported pain “in his left jaw

[that was] dull, constant, and moderate in severity.”     Decl. of

Lauren Nweze, Ex. 5 at 6.   Plaintiff rated his pain between two

and three on a scale of one to ten (with ten being the most

severe).   Plaintiff underwent a “CT max-face which showed L

mandibular rami fracture that was minimally displaced.”     Nweze

Decl., Ex. 5 at 8.    A “Plastic Surgery [medical professional]

recommended [outpatient] operative fixation, and liquid diet in

the meantime with mouth wash after meals.”    Id. at 9.

     Plaintiff was discharged in stable condition from OHSU on

September 7, 2019, at 6:24 a.m.

     On September 20, 2019, Plaintiff was seen at Legacy Emanuel


8 - OPINION AND ORDER
NeuroTrauma Clinic for a follow-up visit to evaluate treatment

for his jaw.   Plaintiff “decided he would undergo an open

reduction internal fixation procedure and have the hardware in

his jaw removed.”   SJSAMF at ¶ 39.   On September 26, 2019,

Plaintiff underwent the open reduction internal fixation

procedure and had the hardware in his jaw removed.     On

September 27, 2019, “Plaintiff was discharged from Legacy Emanuel

. . . upon his request.”   Nweze Decl., Ex. 5 at 10.

     On April 9, 2020, Plaintiff filed a Complaint in this Court

against Columbia County and Sergeant Townsend in which he brings

claims against both Defendants (1) pursuant to 42 U.S.C. § 1983

for deliberate indifference in violation of the Eighth and

Fourteenth Amendments to the United States Constitution, (2) for

intentional and/or reckless infliction of emotional distress, and

(3) for negligence.

     On April 19, 2021, Defendants filed a Motion for Summary

Judgment in which they seek summary judgment on all of

Plaintiff’s claims.   The Court took the matter under advisement

on May 24, 2021.



                             STANDARDS

     Summary judgment is appropriate when “there is no genuine

dispute as to any material fact and the movant is entitled to

judgment as a matter of law.”   Washington Mut. Ins. v. United


9 - OPINION AND ORDER
States, 636 F.3d 1207, 1216 (9th Cir. 2011).       See also Fed. R.

Civ. P. 56(a).   The moving party must show the absence of a

genuine dispute as to a material fact.     Rivera v. Philip Morris,

Inc., 395 F.3d 1142, 1146 (9th Cir. 2005).    In response to a

properly supported motion for summary judgment, the nonmoving

party must go beyond the pleadings and show there is a genuine

dispute as to a material fact for trial.     Id.    "This burden is

not a light one. . . .   The non-moving party must do more than

show there is some 'metaphysical doubt' as to the material facts

at issue."   In re Oracle Corp. Sec. Litig., 627 F.3d 376, 387

(9th Cir. 2010) (citation omitted).

     A dispute as to a material fact is genuine "if the evidence

is such that a reasonable jury could return a verdict for the

nonmoving party."   Villiarimo v. Aloha Island Air, Inc., 281 F.3d

1054, 1061 (9th Cir. 2002)(quoting Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 248 (1986)).   The court must draw all

reasonable inferences in favor of the nonmoving party.       Sluimer

v. Verity, Inc., 606 F.3d 584, 587 (9th Cir. 2010).      "Summary

judgment cannot be granted where contrary inferences may be drawn

from the evidence as to material issues."     Easter v. Am. W. Fin.,

381 F.3d 948, 957 (9th Cir. 2004)(citation omitted).      A “mere

disagreement or bald assertion” that a genuine dispute as to a

material fact exists “will not preclude the grant of summary

judgment.”   Deering v. Lassen Cmty. Coll. Dist., No. 2:07-CV-


10 - OPINION AND ORDER
1521-JAM-DAD, 2011 WL 202797, at *2 (E.D. Cal., Jan. 20, 2011)

(citing Harper v. Wallingford, 877 F.2d 728, 731 (9th Cir.

1989)).   When the nonmoving party's claims are factually

implausible, that party must "come forward with more persuasive

evidence than otherwise would be necessary."   LVRC Holdings LLC

v. Brekka, 581 F.3d 1127, 1137 (9th Cir. 2009)(citation omitted).

     The substantive law governing a claim or a defense

determines whether a fact is material.   Miller v. Glenn Miller

Prod., Inc., 454 F.3d 975, 987 (9th Cir. 2006).    If the

resolution of a factual dispute would not affect the outcome of

the claim, the court may grant summary judgment.    Id.



                            DISCUSSION

     Defendants move for summary judgment on Plaintiff’s

claims on the grounds that (1) Plaintiff has not established

Defendants violated Plaintiff’s rights under the Fourteenth

Amendment; (2) Plaintiff has not established Defendants were

deliberately indifferent to his safety in violation of the Eighth

Amendment; (3) Plaintiff has not established Defendants were

deliberately indifferent to Plaintiff’s serious medical needs in

violation of the Eighth Amendment; (4) Defendants are entitled to

qualified immunity on Plaintiff’s Eighth Amendment claim;

(5) Plaintiff has not established Defendants are liable under

Monell v. Department of Social Services, 436 U.S. 658 (1978);


11 - OPINION AND ORDER
(6) Plaintiff has not established there is a genuine dispute of

material fact as to his claims for emotional distress;

(7) Plaintiff has not established there is a genuine dispute of

material fact as to his negligence claim; and (8) Plaintiff has

not established there is a genuine dispute of material fact as to

his punitive-damages claim.

I.   Plaintiff’s Fourteenth Amendment Claim

     Plaintiff alleges Defendants violated his rights under the

Eighth and Fourteenth Amendments when they failed to protect him

from assault by Kalama and when they were deliberately

indifferent to Plaintiff's serious medical needs.   At the time of

the events at issue Plaintiff was serving a custodial sentence

following a criminal conviction.   Plaintiff's constitutional

claims for failure to protect and deliberate indifference to

serious medical needs, therefore, arise only under the Eighth

Amendment rather than under the Fourteenth Amendment.    See

Sandoval v. Cty. of San Diego, 985 F.3d 657, 667 (9th Cir. 2021)

(“For inmates serving custodial sentences following a criminal

conviction, that right is part of the Eighth Amendment's

guarantee against cruel and unusual punishment.   However,

pretrial detainees have not yet been convicted of a crime and

therefore are not subject to punishment by the state.

Accordingly, their rights arise under the Fourteenth Amendment's

Due Process Clause.”).


12 - OPINION AND ORDER
      The Court, therefore, grants Defendants’ Motion for Summary

Judgment as to Plaintiff’s claim against Defendants for violation

of his rights under the Fourteenth Amendment.

II.   Plaintiff’s Eighth Amendment Claim for Failure to Protect

      Plaintiff alleges Defendants violated his Eighth Amendment

right to be free from cruel and unusual punishment when Sergeant

Townsend failed to protect Plaintiff from Kalama.

      A.   The Law

           The Supreme Court held in Farmer v. Brennan that

“prison officials have a duty . . . to protect prisoners from

violence at the hands of other prisoners.”   511 U.S. 825, 833

(1994)(quotation omitted)).   The Court noted:

                Having incarcerated persons [with] demonstrated
                proclivit[ies] for antisocial criminal, and often
                violent, conduct, [and] having stripped them of
                virtually every means of self-protection and
                foreclosed their access to outside aid, the
                government and its officials are not free to let
                the state of nature take its course. . . . Prison
                conditions may be “restrictive and even harsh, but
                gratuitously allowing the beating or rape of one
                prisoner by another serves no legitimate
                penological objectiv[e] any more than it squares
                with evolving standards of decency. Being
                violently assaulted in prison is simply not part
                of the penalty that criminal offenders pay for
                their offenses against society.

Id. at 833-34 (internal quotations and citations omitted).

Nevertheless, "every injury suffered by one prisoner at the hands

of another [does not] translate[] into constitutional liability

for prison officials responsible for the victim's safety."    Id.


13 - OPINION AND ORDER
at 834.    In Farmer the Supreme Court specifically rejected the

petitioner's argument that “a prison official who was unaware of

a substantial risk of harm to an inmate may nevertheless be held

liable under the Eighth Amendment if the risk was obvious and a

reasonable prison official would have noticed it."    Id. at 841-

42.   The Court concluded:

                 [A] prison official cannot be found liable under
                 the Eighth Amendment for denying an inmate humane
                 conditions of confinement unless the official
                 knows of and disregards an excessive risk to
                 inmate health or safety; the official must both be
                 aware of facts from which the inference could be
                 drawn that a substantial risk of serious harm
                 exists, and he must also draw the inference. . . .
                 [A]n official's failure to alleviate a significant
                 risk that he should have perceived but did not,
                 while no cause for commendation, cannot under our
                 cases be condemned as the infliction of
                 punishment.

Id. at 837 (internal citations omitted).    “Specifically, a prison

official violates an inmate's Eighth Amendment right only if that

official is ‘deliberately indifferent’ — in other words, if the

official is subjectively aware of a substantial risk of serious

harm to an inmate and disregards that risk by failing to respond

reasonably.”    Wilk v. Neven, 956 F.3d 1143, 1147 (9th Cir. 2020)

(citing Farmer, 511 U.S. at 837, 844–45).

      B.    Analysis

            As noted, Plaintiff asserts Defendants violated his

Eighth Amendment right to be free from cruel and unusual

punishment when Sergeant Townsend failed to protect Plaintiff


14 - OPINION AND ORDER
from Kalama.   Defendants contend Plaintiff has not alleged facts

sufficient to establish that Sergeant Townsend was subjectively

aware Kalama posed an excessive risk to Plaintiff’s safety or

that Sergeant Townsend deliberately disregarded that risk.

            Defendants note the record reflects Plaintiff and

Kalama had been living in A-Pod for two months before the

incident; they had never had any prior verbal or physical

altercations; and there were not any written reports, complaints,

or grievances filed by Plaintiff or Kalama regarding animosity or

issues between them.   In addition, Sergeant Townsend’s body-

camera footage reflects when Plaintiff advised Sergeant Townsend

that it would “not be good” and “they would be ‘stepping on

toes,’” Plaintiff believed at the time that Sergeant Townsend was

asking him about sharing a cell with Nelson.   When the

misunderstanding was cleared up and Plaintiff realized Sergeant

Townsend was asking about sharing a cell with Kalama, Plaintiff

said it was “all good” and he did not express any further

concerns.

            Plaintiff asserts Kalama has a “violent and aggressive

character” that Sergeant Townsend should have been aware of

because at the time of the incident Kalama was on medical

isolation due to the fact that he broke his hand when he punched

a telephone.   Kalama explained he “broke his right hand because

his phone card did not work so he punched a phone when he could


15 - OPINION AND ORDER
not make a phone call.”   Johnstun Decl., Ex. 6 at 2.   Plaintiff,

however, does not point to any evidence that shows Sergeant

Townsend knew how Kalama injured his hand.   In addition, even if

Sergeant Townsend knew how Kalama injured his hand, Plaintiff

does not point to any evidence that Kalama was known to be

violent or assaultive towards people.    The Ninth Circuit has made

clear that “to be liable, [under the Eighth Amendment for

deliberate indifference] the official ‘must have more than a mere

suspicion that an attack will occur.’”    Green v. Gilbert, 830

F. App'x 543 (9th Cir. 2020)(quoting Berg v. Kincheloe, 794 F.2d

457, 459 (9th Cir. 1986)).   See also Mickens v. Stafford Creek

Correction Ctr., 132 F. App'x 691, 692–93 (9th Cir. 2005)(court

affirmed the district court’s grant of summary judgment for the

defendant on the plaintiff’s Eighth Amendment failure-to-protect

claim noting “[a]lthough [the plaintiff] attests that he told

correctional officer Van Ogle on one occasion that he generally

feared an assault, he admits that he did not provide the name of

a specific person who threatened him, and did not request

protective custody.”).    Here Plaintiff does not point to any

evidence from which it could be inferred that Sergeant Townsend

had any suspicion that Kalama would hit Plaintiff.

          The Court concludes on this record that Plaintiff has

not established a genuine dispute of material fact exists as to

whether Sergeant Townsend was subjectively aware of or


16 - OPINION AND ORDER
disregarded a substantial risk of serious harm to Plaintiff from

Kalama.

          Accordingly, the Court grants Defendants’ Motion for

Summary Judgment as to Plaintiff’s Eighth Amendment claim for

failure to protect Plaintiff from Kalama.

III. Plaintiff’s Eighth Amendment Claim for Denial of Adequate
     Medical Care

     Plaintiff alleges Defendants were deliberately indifferent

to Plaintiff’s serious medical needs in violation of the Eighth

Amendment when Sergeant Townsend released him from Columbia

County Jail without treating his injury.

     A.   The Law

          Deliberate indifference to serious medical needs is a

cognizable claim for violation of the Eighth Amendment

proscription against cruel and unusual punishment.   Estelle v.

Gamble, 429 U.S. 97, 104 (1976).   See also Colwell v. Bannister,

763 F.3d 1060, 1066 (9th Cir. 2014)(same).

               To sustain [a] deliberate indifference claim, [a
               plaintiff must] meet the following test: “First,
               the plaintiff must show a serious medical need by
               demonstrating that failure to treat a prisoner's
               condition could result in further significant
               injury or the unnecessary and wanton infliction of
               pain. Second, the plaintiff must show the
               defendant's response to the need was deliberately
               indifferent.”

Peralta v. Dillard, 704 F.3d 1124, 1127 (9th Cir. 2013)(quoting

Jett v. Penner, 439 F.3d 1091, 1096 (9th Cir. 2006)).    To satisfy



17 - OPINION AND ORDER
the second prong (i.e., that defendant's response to the need was

deliberately indifferent), a plaintiff must show there was

“‘(a) a purposeful act or failure to respond to a prisoner's pain

or possible medical need and (b) harm [was] caused by the

indifference.’”        Id. (quoting Jett, 439 F.3d at 1096).

Deliberate indifference may be established by showing that prison

officials denied, delayed, or intentionally interfered with

medical treatment or by the way prison officials provided medical

care.        Jett, 439 F.3d at 1096.

                “Mere negligence in diagnosing or treating a medical

condition, without more, does not violate a prisoner's Eighth

Amendment rights."         Toguchi v. Chung, 391 F.3d 1051, 1057 (9th

Cir. 2004)(citation omitted).          See also Wilhelm v. Rotman, 680

F.3d 1113, 1122 (9th Cir. 2012)(“Medical malpractice does not

become a constitutional violation merely because the victim is a

prisoner.”).

        B.      Analysis

                As noted, a “plaintiff must show a serious medical need

by demonstrating that failure to treat a prisoner's condition

could result in further significant injury or the unnecessary and

wanton infliction of pain.”         Jett, 439 F.3d at 1096 (quotations

omitted).

                Plaintiff alleges Defendants were deliberately

indifferent to Plaintiff’s serious medical needs when they


18 - OPINION AND ORDER
released him from Columbia County Jail without treating his

injury.    Defendants, in turn, contend Plaintiff has not

established a genuine dispute of material fact exists as to

whether Defendants were deliberately indifferent to Plaintiff’s

serious medical needs.   Specifically, Defendants contend

Plaintiff has not established he was suffering a serious medical

need and even if Plaintiff was suffering from a serious medical

need, Sergeant Townsend was not deliberately indifferent to that

need.

            As noted, Defendants contend Plaintiff has not

established he was suffering a “serious medical need” when he was

released from Columbia County Jail.   Defendants allege the record

of Plaintiff’s treatment at OHSU does not indicate any failure to

treat Plaintiff’s injury at the jail resulted in further

significant injury to Plaintiff or in an unnecessary and wanton

infliction of pain.   Specifically, Defendants note Plaintiff

reported pain “in his left jaw [that was] dull, constant, and

moderate in severity” when he arrived at OHSU.    Nweze Decl.,

Ex. 5 at 6 (emphasis added).   Plaintiff rated his pain between

two and three on a scale of one to ten (with ten being the most

severe).   Defendants also note Plaintiff’s CT scan reflected “L

mandibular rami fracture that was minimally displaced.”      Nweze

Decl., Ex. 5 at 8.    Finally, Defendants point out that a “Plastic

Surgery [medical professional] recommended [outpatient] operative


19 - OPINION AND ORDER
fixation, and liquid diet in the meantime with mouth wash after

meals.”   Nweze Decl., Ex. 5 at 9.

            Although Plaintiff reported at OHSU that his pain was

at a level two or three and described his pain as “moderate,” the

record reflects Defendants did not take any action to mitigate or

to attempt to relieve Plaintiff’s pain before he was released.

In fact, Plaintiff was not even offered or provided with over-

the-counter medications or an ice pack.   In addition, although

Plaintiff was not seen by doctors at OHSU until more than eight

hours after Kalama struck him, the record reflects Plaintiff

still had “swelling to the left side of his face around his

mandible [that was] tender to palpation.”   Nweze Decl., Ex. 5

at 8.   OHSU medical staff noted Plaintiff’s “fracture is

displaced, impacted and he has malocclusion [that] will require

outpatient operative fixation.”   Nweze Decl., Ex. 5 at 22.

Although Plaintiff was discharged from OHSU in stable condition,

he was given ibuprofen for pain at OHSU and placed on a liquid

diet.     Viewing the facts in the light most favorable to

Plaintiff, the Court concludes on this record that Plaintiff has

established a genuine dispute of material fact exists as to

whether he had serious medical needs before he was released from

Columbia County Jail.

            Defendants assert even if Plaintiff has established he

had a “serious medical need” while he was at the jail, Sergeant


20 - OPINION AND ORDER
Townsend was not deliberately indifferent to that need as

evidenced by the fact that Plaintiff was seen by a nurse who

Plaintiff described as “great” and who “really cared.”   The

record, however, reflects the nurse did not actually diagnose or

treat Plaintiff.   Plaintiff testified at deposition that the

nurse looked in his mouth and Plaintiff showed her “how much [he]

could move [his] jaw,” but the nurse merely “nodd[ed] [her head]

like yeah” and said “okay.”   Johnstun Decl., Ex. 2 at 39-40.   The

nurse did not tell Plaintiff “anything about treatment.”

Plaintiff also testified neither the nurse nor any other medical

staff told him “anything about why they couldn’t treat [him].”

Defendants do not point to any evidence that contradicts

Plaintiff’s testimony, and neither party submitted to the Court

any record of the nurse’s visit nor of the nurse providing

Plaintiff with any medication or a treatment plan.   Viewing the

evidence in the light most favorable to Plaintiff, the Court

concludes it cannot infer from this record that the nurse

provided Plaintiff with adequate medical treatment for his

injury.   See, e.g., Thibodeaux v. White, No. 320CV05110BHSJRC,

2021 WL 1176855, at *7 (W.D. Wash. Feb. 4, 2021), report and

recommendation adopted, No. C20-5110 BHS-JRC, 2021 WL 1172144

(W.D. Wash. Mar. 29, 2021)(finding the defendant delayed, denied,

or provided inadequate medical care when she “failed to provide

any medication or further treatment [to the plaintiff] or to call


21 - OPINION AND ORDER
another provider, instead returning plaintiff to his unit and

advising him to sign up for sick call the next day.”).

          Defendants also assert Sergeant Townsend was not

deliberately indifferent to Plaintiff’s medical needs because

Plaintiff “was released to obtain the medical care that the nurse

could not provide.”   Defs.’ Reply at 10-11.   The record, however,

is unclear as to why Plaintiff was released.   For example,

Sergeant Townsend testified at deposition that she made the

decision to release Plaintiff eight days before his scheduled

release date, but she did “not recall [her] thought process” as

to why she made that decision.   Johnstun Decl., Ex. 9 at 28-29.

Moreover, Sergeant Townsend could not recall whether her decision

“had anything to do with the jail’s inability to treat

[Plaintiff’s] injuries at that time.”   Id. at 29.   Later Sergeant

Townsend testified Plaintiff’s release was “a medical release,”

but she did not recall any member of the jail medical staff

recommending Plaintiff’s release and then she reiterated she did

not “recall that night clearly.”   Johnson Decl., Ex. 2 at 34-35.

Sergeant Townsend also testified she did not remember being “made

aware that” Plaintiff thought his jaw might be broken or that he

“had any pain in his jaw when [she] released him.”    Id. at 37.

When asked why she decided to release Plaintiff in light of her

testimony that she did not know he was in pain or that he

believed he had rebroken his jaw, Sergeant Townsend testified


22 - OPINION AND ORDER
again that she did not “recall her thought process” or “why [she]

did . . . that release.”    Tr. 38.   As noted, Plaintiff testified

at deposition that he also did not know why he was being

released.    When asked if anyone “from the jail said [he] was

being released so [he] could obtain medical treatment,” Plaintiff

responded:    “[T]he deputy [who] gave [him his release] paperwork

may have said something about it.     She may have said I need to go

to the doctor or something.”    Johnstun Decl., Ex. 2 at 52-53

(emphasis added).    Plaintiff, however, then reiterated he “was

never provided a reason” for his early release.     Id. at 53.    In

addition, as noted, the record does not contain any Columbia

County Jail medical records for Plaintiff; any record of any

treatment by jail medical staff for Plaintiff’s injuries on

September 6, 2019; or any record of medical staff recommending

Plaintiff’s release for treatment elsewhere.    At best, the record

indicates a genuine dispute of material fact exists as to whether

Plaintiff was released to obtain medical care.

             Even if the record supported Defendants’ assertion that

Plaintiff was released to obtain medical care that the jail could

not provide, that fact does not end the inquiry.    The Court must

evaluate whether Sergeant Townsend’s decision to release

Plaintiff from custody to obtain medical treatment constitutes

deliberate indifference to Plaintiff’s serious medical needs

while he was in Columbia County Jail.    At least one court has


23 - OPINION AND ORDER
concluded an inmate’s release under similar circumstances was

sufficient to establish deliberate indifference.         In Haley v.

County of Del Norte, California, the plaintiff was an inmate in

Del Norte County Jail when he was assaulted by another inmate.

No. C 08-04572 WHA, 2009 WL 3568897, at *1 (N.D. Cal. Oct. 30,

2009).    Plaintiff was examined by jail medical staff, provided

with pain medication and an ice pack, and driven to the emergency

room by a deputy sheriff.      Medical staff in the emergency room

determined Plaintiff “had multiple fractures to his orbital bones

on both sides of his face” and that “he was going to need surgery

urgently.”       Haley, 2009 WL 3568897, at *1.   The sheriff’s deputy

“relayed this information to Sergeant Gary Potter,” who, in turn,

“spoke to defendant Commander Bill Steven to inform him of the

assault and [to] recommend plaintiff be released from custody.

At the direction of defendant Steven, plaintiff was then released

from custody after signing an Agreement to Appear in an Idaho

court.”    Id.    After his release the plaintiff sought treatment,

but he had “difficulty finding a doctor that would provide

treatment . . . as he had no health insurance” and Commander

Steven declined to pay for the plaintiff’s medical care because

Plaintiff “had been released from custody.”        Id.   The plaintiff

brought an action pursuant to 42 U.S.C. § 1983 in which he

alleged, among other things, that Commander Steven was

deliberately indifferent to his serious medical needs when he


24 - OPINION AND ORDER
decided “to release plaintiff from custody after learning that

surgery would be required.”    Haley, 2009 WL 3568897, at *5.

Commander Steven asserted there was not any evidence from which a

fact-finder could determine he was deliberately indifferent, but

the court “disagreed.”   Id.   The court found a genuine dispute of

material fact existed as to whether Commander Steven released

Plaintiff “to allow plaintiff to receive medical care for his

injuries” or instead “to avoid the costs and logistical hurdles

of dealing with an injured inmate.”    Id., at *6.   The court also

found the law clearly required the defendant to provide the

plaintiff with medical care under the circumstances:

               Estelle clearly states that the government has an
               “obligation to provide medical care for
               prisoners.” Estelle, 429 U.S. at 103. Defendant
               Steven may have acted in good faith by releasing
               plaintiff from custody — he may have believed that
               releasing plaintiff would assist him in obtaining
               medical care. He will have an opportunity to show
               his good faith at trial in an attempt to
               demonstrate that he was not deliberately
               indifferent to plaintiff's medical needs. But
               under Estelle, defendant Steven had a clear
               obligation to provide medical care for plaintiff —
               releasing plaintiff to fend for himself is not the
               same thing as providing care.

Haley, 2009 WL 3568897, at *8 (emphasis in original).    The court

found unpersuasive the defendant’s argument that “the

constitutional duty to provide medical care to an inmate exists

because an inmate is unable to care for himself”; when the

“plaintiff was released . . . he was . . .   able to care for

himself”; and, therefore, “once plaintiff was released, the

25 - OPINION AND ORDER
rationale for providing him with medical care — his incarceration

— no longer existed.”     Id., at *8.   The court pointed out that

the defendant’s argument “ignores that plaintiff was a prisoner

when his medical needs arose.     Defendant Steven in effect asks us

to modify the Supreme Court's holding in Estelle — to add an

option for releasing a prisoner instead of providing him with

medical care.”     Haley, 2009 WL 3568897, at *8 (emphasis in

original).    Accordingly, the court denied the defendant’s motion

for summary judgment as to the plaintiff’s claim for denial of

adequate medical care.

             Here, as in Haley, a genuine dispute of material fact

exists as to the reason why Sergeant Townsend released Plaintiff.

As noted, Defendants assert Sergeant Townsend released Plaintiff

to obtain medical care, but the record does not clearly support

that assertion.    As the court noted in Haley, the Estelle court

held the government has an obligation to provide medical care for

prisoners, but the Estelle court did not rule that the government

may either provide medical care for an inmate or release the

inmate to find that care on his own.     Here Plaintiff, like the

plaintiff in Haley, was a prisoner when his medical needs arose.

The Estelle court, therefore, required Defendants to provide him

with medical care instead of merely releasing him to find his own

care.

             The Court, therefore, concludes on this record that


26 - OPINION AND ORDER
Defendants have not established they are entitled to summary

judgment as to Plaintiff’s claim for denial of adequate medical

care.    Accordingly, the Court denies Defendants’ Motion for

Summary Judgment as to that claim.

IV.     Qualified Immunity for Sergeant Townsend

        Defendants assert Sergeant Townsend is entitled to qualified

immunity for Plaintiff’s Eighth Amendment claim for denial of

adequate medical care.

        A.   The Law

             “Qualified immunity shields government officials from

civil liability [when] ‘their actions could reasonably have been

thought consistent with the rights they are alleged to have

violated.’”     Wright v. Beck, 981 F.3d 719, 726 (9th Cir. 2020)

(quoting Anderson v. Creighton, 483 U.S. 635, 638 (1987)).      “The

protection ‘attaches when an official's conduct does not violate

clearly established statutory or constitutional rights of which a

reasonable person would have known.’”     Wright, 981 F.3d at 726

(quoting Kisela v. Hughes, 138 S.Ct. 1148, 1152 (2018)).      “The

reasonableness of the officer's conduct is judged against the

backdrop of the law at the time of the conduct.”     Wright, 981

F.3d at 726 (quotation omitted).

             To determine whether an officer is entitled to

qualified immunity courts apply “‘a two-part analysis.’”      Young

v. Hauri, No. 19-36098, 2021 WL 2206520, at *1 (9th Cir. June 1,


27 - OPINION AND ORDER
2021)(quoting Frudden v. Pilling, 877 F.3d 821, 831 (9th Cir.

2017)).   Courts “must decide (1) whether the plaintiff's alleged

facts ‘make out a violation of a constitutional right’ and

(2) ‘whether the right at issue was clearly established at the

time of defendant[s’] alleged misconduct.’”   Young, 2021 WL

2206520, at *1 (quoting Frudden, 877 F.3d at 831).     Although the

Ninth Circuit does “‘not require a case directly on point, . . .

existing precedent must have placed the statutory or

constitutional question beyond debate.’”   Wright, 981 F.3d at 727

(quoting Mattos v. Agarano, 661 F.3d 433, 442 (9th Cir. 2011)).

“‘The Supreme Court has made clear that officials can still be on

notice that their conduct violates established law even in novel

factual circumstances.’”   Wright, 981 F.3d at 727 (quoting Hope

v. Pelzer, 536 U.S. 730, 741 (2002)).   The Ninth Circuit has “not

hesitated to deny qualified immunity to officials in certain

circumstances, even without a case directly on point.”     Wright,

981 F.3d at 735.

     Although it is clear that the Estelle court ruled the

government has an “obligation to provide medical care for

prisoners” and that Plaintiff was a prisoner at the time his

medical needs arose, there are genuine disputes of material fact

as to the reason for Plaintiff’s release and as to whether

Plaintiff’s medical needs were sufficiently severe to satisfy the

deliberate-indifference standard.   On this record the Court,


28 - OPINION AND ORDER
therefore, concludes genuine disputes of material fact prohibit

the Court from resolving the issue of qualified immunity.

Accordingly, the Court denies Defendants’ Motion for Summary

Judgment as to the issue of qualified immunity as it might apply

to Plaintiff’s Eighth Amendment claim for denial of adequate

medical care.

V.      Plaintiff’s Monell Claim

        In his Response to Defendants’ Motion for Summary Judgment

Plaintiff asserts Defendant Columbia County is “liable pursuant

to Monell [v. Department of Social Services of City of New York,

436 U.S. 658 (1978),] because its policies, customs, and a final

policymaker contributed to Plaintiff’s injuries.”     Pl.’s Resp.

at 5.

        A.   The Law

             In Monell the Supreme Court held municipalities are

“persons” subject to damages liability under § 1983 when “action

pursuant to official municipal policy of some nature cause[s] a

constitutional tort.”    436 U.S. at 691.   The Supreme Court made

clear that the municipality itself must cause the constitutional

deprivation and that a governmental entity may not be held

vicariously liable for the unconstitutional acts of its employees

under the theory of respondeat superior.     Id.   See also City of

Canton v. Harris, 489 U.S. 378, 385 (1989)(requiring “a direct

causal link between a municipal policy or custom and the alleged


29 - OPINION AND ORDER
constitutional deprivation”).     In addition, the Ninth Circuit has

held even when an individual government actor is “entitled to

qualified immunity, the [government entity] may still be subject

to municipal liability for causing a constitutional violation

under 42 U.S.C. § 1983.”     Trevino v. Gates, 99 F.3d 911, 918 (9th

Cir. 1996), holding modified on other grounds by Navarro v.

Block, 250 F.3d 729 (9th Cir. 2001).

             The Ninth Circuit has held a plaintiff may establish

municipal liability under Monell in one of three ways:     (1) the

officer “committed the alleged constitutional violation pursuant

to a formal governmental policy or a longstanding practice or

custom which constitutes the standard operating procedure of the

local governmental entity,” (2) “the individual who committed the

constitutional tort was an official with final policy-making

authority,” or (3) “an official with final policy-making

authority ratified a subordinate's unconstitutional decision or

action and the basis for it.”     Gillette v. Delmore, 979 F.2d

1342, 1346–47 (9th Cir. 1992).    See also Heath v. City of Desert

Hot Springs, No. 13–55946, 2015 WL 3942839, at *3 (9th Cir.

June 29, 2015)(same).

     B.      Failure to Plead a Monell Claim

             Plaintiff did not allege a Monell claim in his

Complaint.    The following is the entirety of Plaintiff’s claim

for violation of the Eighth Amendment:


30 - OPINION AND ORDER
          Section 1983, a part of the Civil Rights Act of
          1871, prohibits any person acting under color of
          state law to deprive any United States citizen of
          the rights, privileges and immunities secured by
          the Constitution of the United States. Among the
          rights protected by this section is the right
          under the Eighth . . . Amendment[] of the
          Constitution to be free from the infliction of
          cruel and unusual punishments.

          Defendants acted under the color of state law in
          engaging in the activities described above to
          deprive Plaintiff, a citizen of the United States,
          of the rights secured to him by the Eighth
          . . . Amendment[] to the Constitution to be free
          from the infliction of cruel and unusual
          punishments.

          As an inmate under the control and protection of
          Defendants, Plaintiff had the right to not be
          ordered into dangerous circumstances, against
          physician orders, when serious injury was
          foreseeable.

          As an inmate under the control and protection of
          Defendants, Plaintiff had the right to be offered
          basic medical assistance and/or a medical
          transport once he had been injured as a proximate
          cause of Defendants’ deliberate indifference.

          Defendants violated Plaintiff’s Eighth . . .
          Amendment rights when they caused him to suffer a
          broken jaw in the background of a recent jaw
          surgery, and then failed to aid or assist him in
          obtaining basic medical care.

Compl. at ¶¶ 14-19.   Plaintiff does not allege in his Complaint

any formal policy or longstanding practice or custom that

constitutes the standard operating procedure of Columbia County

Sheriff’s Office, that Sergeant Townsend was an official with

final policymaking authority,” or that “an official with final

policy-making authority ratified” Sergeant Townsend’s decision or


31 - OPINION AND ORDER
action.

             Plaintiff also did not move to amend his Complaint to

add a Monell claim or to plead any facts that would support such

a claim.   In addition, the Ninth Circuit has made clear that a

plaintiff may not “effectively amend its Complaint by raising a

new theory of standing in its response to a motion for summary

judgment.”        La Asociacion de Trabajadores de Lake Forest v. City

of Lake Forest, 624 F.3d 1083, 1089 (9th Cir. 2010).       See also

Wasco Prod., Inc. v. Southwall Techs., Inc., 435 F.3d 989, 992

(9th Cir. 2006)(“Simply put, summary judgment is not a procedural

second chance to flesh out inadequate pleadings.”)(quotation

omitted)).    The Court, therefore, concludes Plaintiff did not

bring a Monell claim and that Plaintiff’s Response to Defendants’

Motion for Summary Judgment is not an appropriate procedural

vehicle to bring such a claim.

     C.      Analysis

             Nevertheless, even if the Court construed Plaintiff’s

Response to Defendants’ Motion for Summary Judgment as a valid

request to amend his Complaint, the Court concludes Plaintiff has

not established a genuine dispute of material fact exists as to

Columbia County’s liability pursuant to Monell.

             1.      No Liability on Failure to Protect Claim

                     The Supreme Court has held

                          neither Monell . . . nor any other of our


32 - OPINION AND ORDER
                    cases authorizes the award of damages against
                    a municipal corporation based on the actions
                    of one of its officers when . . . the officer
                    [did not] inflict[] [any] constitutional
                    harm. If a person has suffered no
                    constitutional injury at the hands of the
                    individual . . . officer, the fact that the
                    departmental regulations might have
                    authorized the use of constitutionally
                    excessive force is quite beside the point.

City of Los Angeles v. Heller, 475 U.S. 796, 799 (1986).     The

Court has already concluded Plaintiff has not established

Sergeant Townsend failed to protect him from Kalama in violation

of his Eighth Amendment rights.   The Court, therefore, also

concludes Plaintiff has not established a Monell claim against

Columbia County for allegedly failing to protect him.

               Accordingly, the Court grants Defendants’ Motion

for Summary Judgment as to any Monell claim by Plaintiff relating

to Columbia County’s alleged failure to protect Plaintiff from

Kalama.

          2.   Policymaking Authority

               As noted, the Ninth Circuit has held a plaintiff

may establish municipal liability under Monell by showing “the

individual who committed the constitutional tort was an official

with final policy-making authority” or that “an official with

final policy-making authority ratified a subordinate's

unconstitutional decision or action and the basis for it.”

Gillette, 979 F.2d at 1346–47.

               Although Plaintiff asserts in his Response that

33 - OPINION AND ORDER
Sergeant Townsend has final policymaking authority for the

Columbia County Sheriff’s Office, Plaintiff does not cite any

authority to support his position.   Defendants, on the other

hand, assert the Columbia County Sheriff is the final policymaker

for the Columbia County Sheriff’s Office.   Defendants rely on the

Declaration of Columbia County Sheriff Brian Pixley to support

their assertion.   In his Declaration Sheriff Pixley states:

               I am the final policy maker for the Columbia
               County Sheriff's Office. I have adopted extensive
               policies for the Columbia County Jail which set
               out the general framework for operation of the
               jail. The jail shift supervisors or sergeants are
               responsible for administrating those policies
               under the circumstances confronting them. I have
               the authority to review their actions to determine
               compliance with jail policies under the
               circumstances that confronted them. I have never
               granted shift supervisors or sergeants the
               authority to set jail policy for the Columbia
               County Sheriff’s Office.

Decl. of Brian Pixley at ¶ 2.   In addition, the Court notes

Oregon Revised Statutes § 169.320(1) provides:   “E]ach county

sheriff has custody and control of all persons legally committed

or confined in the county local correctional facility of the

county of the sheriff,” and the sheriff may adopt policies

regulating the conditions of confinement “[u]nder the direction

of the county court or board of county commissioners of the

county” in which the jail is located.   See also Or. Rev. Stat.

§ 169.220 (establishing the duties of the county court or board

of county commissioners with respect to care of county


34 - OPINION AND ORDER
prisoners).    In Oregon, therefore, “the county sheriff, the

county court, and the county commission have the final authority

to establish municipal policy with respect to the custody and

control of detainees.”    Hernandez v. Marion Cty., No. 3:15-

CV-01070-AA, 2017 WL 6029605, at *4 (D. Or. Dec. 3, 2017).

Although the Supreme Court has held officials with final

policymaking authority may delegate that authority to a

subordinate, City of St. Louis v. Praprotnik, 485 U.S. 112, 130

(1988), Sheriff Pixley specifically states he has not delegated

his policymaking authority to supervisors or to sergeants.      On

this record, therefore, the Court concludes Sergeant Townsend did

not have final policymaking authority for the Columbia County

Sheriff’s Office.

                 Moreover, the record does not reflect Sheriff

Pixley ratified Sergeant Townsend’s decision to release Plaintiff

on September 6, 2019.

          3.     Formal Policy, Longstanding Practice, or
                 Longstanding Custom

                 As noted, the Ninth Circuit has held a plaintiff

also may establish municipal liability under Monell by showing

the officer “committed the alleged constitutional violation

pursuant to a formal governmental policy or a longstanding

practice or custom which constitutes the standard operating

procedure of the local governmental entity.”    Gillette, 979 F.2d

at 1346–47.

35 - OPINION AND ORDER
                  Plaintiff does not contend Columbia County

Sheriff’s Office has an official policy to deny inmates medical

care.   Instead Plaintiff asserts in his Response that “on custom

and practice . . . Columbia County endorsed within its jail

officers to not give meaningful assistance while an inmate is in

serious medical need and . . . this contributed to the jail’s

decision to release [Plaintiff] . . . with a broken jaw rather

than to offer him a medical transport.”    Pl.’s Resp. at 7.

                  “Absent a formal governmental policy, [the

plaintiff] must show a ‘longstanding practice or custom which

constitutes the standard operating procedure of the local

government entity.’”     Trevino, 99 F.3d at 918 (quoting Gillette,

979 F.2d at 1346–47).    “The custom must be so ‘persistent and

widespread’ that it constitutes a ‘permanent and well settled

. . . policy.’”     Trevino, 99 F.3d at 918 (quoting Monell, 436

U.S. at 691).   “Liability for improper custom may not be

predicated on isolated or sporadic incidents; it must be founded

upon practices of sufficient duration, frequency and consistency

that the conduct has become a traditional method of carrying out

policy.”   Trevino, 99 F.3d at 918.    See also Meehan v. Los

Angeles County, 856 F.2d 102 (9th Cir. 1988)(holding two

incidents were not sufficient to establish custom); Davis v.

Ellensburg, 869 F.2d 1230 (9th Cir. 1989)(the manner of one

arrest was insufficient to establish policy).    Plaintiff points


36 - OPINION AND ORDER
to only three incidents to support his assertion that Columbia

County Sheriff’s Office has a custom or policy of failing or

refusing to provide meaningful assistance to inmates who have

serious medical needs.   One of these incidents, however, involved

transporting an inmate by ambulance to the hospital, which cuts

against Plaintiff’s assertion that Columbia County Sheriff’s

Office has a custom or practice not to transport inmates to the

hospital to treat their serious medical needs.      In addition,

Defendants point out that Plaintiff only identifies three

incidents out of thousands of inmates’ requests for medical

services.   Specifically, in 2017 the Columbia County Jail housed

2,655 inmates who made 11,933 requests for medical services.

Pixley Decl. at ¶ 3.   In 2018 the jail housed 1,936 inmates who

made 15,289 requests for medical services.    Id.    In 2019 the jail

housed 2,833 inmates who made 24,034 requests for medical

services.   The Court concludes no rational trier-of-fact would

find three incidents out of thousands of requests for medical

treatment sufficient to establish a “persistent and widespread”

custom that constitutes a “permanent and well settled . . .

policy.”

            Accordingly, the Court grants Defendants’ Motion for

Summary Judgment as to any Monell claim made by Plaintiff.

VI.   Plaintiff’s Claims for Infliction of Emotional Distress

      Plaintiff brings claims for reckless and/or intentional


37 - OPINION AND ORDER
infliction of emotional distress.    Plaintiff asserts Defendants’

conduct when they failed to protect him from Kalama and released

him from the jail without providing medical care was “extreme and

outrageous and beyond the scope of conduct that should be

tolerated by citizens in a democratic and civilized society.”

Plaintiff contends Defendants committed these acts with the

“intent to inflict severe mental and emotional distress” on

Plaintiff.

     A.      Reckless Infliction of Emotional Distress

             Defendants point out in their Motion for Summary

Judgment that reckless infliction of emotional distress is not a

cognizable claim under Oregon law.    Plaintiff does not address

this issue in his Response to Defendants’ Motion.

             Courts have made clear that “‘there is no cognizable

claim for the reckless infliction of emotional distress under the

laws of the State of Oregon.’”     Ayala v. Dhaliwal, No. 03:12-

CV-00578-HZ, 2013 WL 957590, at *1 (D. Or. Mar. 11, 2013)(quoting

Snead v. Metropolitan Prop. & Cas. Ins. Co., 909 F. Supp. 775,

779 (D. Or. 1996)).

             Accordingly, the Court grants Defendants’ Motion for

Summary Judgment as to Plaintiff’s claim for reckless infliction

of emotional distress.

     B.      Intentional Infliction of Emotional Distress

                  An [intentional infliction of emotional distress]
                  claim requires plaintiff to prove three elements:

38 - OPINION AND ORDER
                 (1) that defendant[ ] intended to cause plaintiff
                 severe emotional distress or knew with substantial
                 certainty that [her] conduct would cause such
                 distress; (2) that defendant[ ] engaged in
                 outrageous conduct, i.e., conduct extra-ordinarily
                 beyond the bounds of socially tolerable behavior;
                 and (3) that defendant['s] conduct in fact caused
                 plaintiff severe emotional distress.

McManus v. Auchincloss, 271 Or. App. 765, 781 (2015).

          1.     Failure to Protect

                 Plaintiff bases his claim for intentional

infliction of emotional distress in part on Sergeant Townsend’s

decision to have Kalama share a cell with Plaintiff.    Defendants

assert Plaintiff fails to establish that Sergeant Townsend

intended to cause Plaintiff emotional distress or knew with

substantial certainty that her conduct would cause Plaintiff

emotional distress.

                 As noted, when Plaintiff initially said it would

not be a good idea for him to share a cell with “five” and then

said “alright, whatever, fuck it,” Sergeant Townsend stated:

“No, I’m not going to put anyone in a situation to compromise

their safety.”   After the misunderstanding between Sergeant

Townsend and Plaintiff was cleared up and Plaintiff said he was

fine sharing a cell with Kalama, Sergeant Townsend specifically

asked Plaintiff if sharing a cell with Kalama was “good” and

Plaintiff responded “ya.”   In addition, as noted, the record

reflects Plaintiff and Kalama had been living in A-Pod for two

months before the incident, and they had never had any prior

39 - OPINION AND ORDER
verbal or physical altercations nor were there any written

reports, complaints, or grievances filed by Plaintiff or Kalama

regarding animosity or issues between them.   Furthermore, the

record does not contain any indication that Kalama had a history

of aggression towards people.

                 On this record the Court concludes Plaintiff has

not established a genuine dispute of material fact exists as to

whether Sergeant Townsend intended to cause Plaintiff emotional

distress or that Sergeant Townsend knew with substantial

certainty that her conduct would cause Plaintiff emotional

distress.   Accordingly, the Court grants Defendants’ Motion for

Summary Judgment as to that portion of Plaintiff’s intentional

infliction-of-emotional-distress claim premised on Sergeant

Townsend’s decision to have Kalama share a cell with Plaintiff.

            2.   Release Decision

                 Plaintiff also bases his claim for intentional

infliction of emotional distress in part on Sergeant Townsend’s

decision to release Plaintiff on September 6, 2019, without

providing him with adequate medical care.   Defendants, however,

assert Plaintiff fails to establish Sergeant Townsend’s conduct

caused Plaintiff emotional distress.   Specifically, Defendants

note the record does not contain any evidence that Plaintiff was

distressed by his release.   In fact, Plaintiff testified at

deposition that he did not “complain about being released” and


40 - OPINION AND ORDER
was “happy to be released.”    Nweze Decl., Ex. 4, at 53.     In

addition, when Plaintiff was seen by medical staff at OHSU, they

noted he was not in any acute distress.

                  The Court, therefore, concludes on this record

that Plaintiff has not established any genuine dispute of

material fact exists as to whether he was emotionally distressed

by Sergeant Townsend’s decision to release him on September 6,

2019.    Accordingly, the Court grants Defendants’ Motion for

Summary Judgment as to Plaintiff’s claim for intentional

infliction of emotional distress.

VII. Plaintiff’s Negligence Claim

        In his negligence claim Plaintiff relies on the same facts

that underpin his claim for violation of the Eighth Amendment.

Plaintiff alleges:    “At all times . . . Defendants were subject

to a duty of care to avoid causing unnecessary physical harm and

distress to persons in their custody.    The wrongful conduct of

Defendants did not comply with the standard of care to be

exercised by reasonable persons, proximately causing Plaintiff to

suffer injuries and damages.”    Compl. at ¶ 27.

        Defendants move for summary judgment on Plaintiff’s

negligence claim on the grounds that judges in this district have

held negligence claims cannot be founded on the same facts as

constitutional claims or, in the alternative, Plaintiff fails to

produce evidence sufficient to establish a genuine dispute of


41 - OPINION AND ORDER
material fact exists as to his negligence claim.

     A.   The Law

          “[T]o succeed on a claim of negligence” in Oregon a

plaintiff must

                 “allege facts from which a factfinder could
                 determine (1) that defendant's conduct caused a
                 foreseeable risk of harm[;] (2) that the risk is
                 to an interest of a kind that the law protects
                 against negligent invasion[;] (3) that defendant's
                 conduct was unreasonable in light of the risk[;]
                 (4) that the conduct was a cause of plaintiff's
                 harm[;] and (5) that plaintiff was within the
                 class of persons[,] and plaintiff's injury was
                 within the general type of potential incidents and
                 injuries[,] that made defendant's conduct
                 negligent.”

Hernandez v. Marion Cty., No. 3:15-CV-01070-AA, 2017 WL 6029605,

at *9 (D. Or. Dec. 3, 2017)(quoting Horton v. Or. Health & Sci.

Univ., 277 Or. App. 821, 826 (2016)).

     B.   Negligence Claim Based on Same Facts as Plaintiff’s
          Eighth Amendment Claim

          As noted, Defendants move for summary judgment on

Plaintiff’s negligence claim on the grounds that Plaintiff’s

negligence claim is based on the same set of facts as his Eighth

Amendment Claim, and this Court has held negligence claims cannot

be founded on the same facts as constitutional claims.

          Numerous judges in this district, including this Court,

have held a negligence claim cannot be based on the same set of

facts as a constitutional claim.    See, e.g., Daley v. McKoy,

No. 3:17-cv-00718-BR, 2018 WL 2470984, at *6-*7 (D. Or. May 31,


42 - OPINION AND ORDER
2018); Gregory v. City of Newberg, No. 3:15-CV-00473-BR, 2015 WL

5577755, at *7-*8 (D. Or. Sept. 21, 2015); Rodrigues v. Jackson

Cty., No. 1:13-CV-01589-CL, 2015 WL 404577, at *3-*4 (D. Or.

Jan. 29, 2015); Frank v. Cascade Healthcare Cmty., Inc.,

No. 6:11-cv-06402-AA, 2013 WL 867387, at *5 n.5 (D. Or. Mar. 6,

2013); Woods v. Gutierrez, No. 3:11-CV-01082-BR, 2012 WL 6203170,

at *12 (D. Or. Dec. 12, 2012); Barringer v. Clackamas Cty.,

No. CV 09-068-AC, 2010 WL 5349206, at *9 (D. Or. Nov. 22, 2010);

Hadley v. City of Beaverton, No. CV-09-022-ST, 2010 WL 1257609,

at *14 (D. Or. Feb. 16, 2010); Whitfield v. Tri-Metro. Transp.

Dist., No. 06-1655-HA, 2009 WL 839484, at *11 (D. Or. Mar. 30,

2009).   As Magistrate Judge Paul Papak explained, however, in a

Findings and Recommendation adopted by this Court that even

though the “broad language from those cases seems to support

[the] argument that [a] negligence claim cannot be based on the

same set of facts as [any constitutional] claim[], . . . that

argument falls apart upon closer examination” of the case law.

Johnson v. Tillamook Cty., No. 3:15-CV-00125-PK, 2016 WL

11383939, at *11 (D. Or. Apr. 18, 2016), findings and

recommendation adopted, 2016 WL 3946919 (D. Or. July 20, 2016).

Magistrate Judge Papak noted the “seminal case” on which the

above cases rely is Shilo v. City of Portland, No. 04-CV-130-AS,

2005 WL 3157563 (D. Or. Nov. 22, 2005), in which “the court

dismissed the plaintiff's negligence claim because it was based


43 - OPINION AND ORDER
on the same set of facts as her § 1983 claim for use of excessive

force.”   Johnson, 2016 WL 11383939, at *10.   The court in Shilo

relied “on an Eleventh Circuit case, which in turn, relied on [a]

Florida state-court decision holding that there is no cause of

action for ‘negligent’ use of excessive force.”    Johnson, 2016 WL

11383939, at *10 (citing Shilo, 2005 WL 3157563, at *2); Lewis v.

City of St. Petersburg, 260 F.3d 1260, 1263 (11th Cir. 2001);

City of Miami v. Sanders, 672 So.2d 46, 47–48 (Fla. Dist. Ct.

App. 1996)).   Several of the above decisions “following Shilo

[also] relied on Oregon cases holding that an intentional tort

cannot form the basis of a negligence action.”    Johnson, 2016 WL

11383939, at *11 (citing Woods, 2012 WL 6203170, at *12-*13);

Barringer, 2010 WL 5349206, at *9).    Magistrate Judge Papak then

distinguished the circumstances in Johnson from those in Shilo

and the above cases:

                Unlike the § 1983 claims at issue in Shilo and its
                progeny, Johnson's § 1983 claim is based on
                deliberate indifference to medical needs, which
                requires a showing of only subjective recklessness
                — not intent. See Farmer [v. Brennan], 511 U.S.
                [825,] 835-36 [1994](contrasting deliberate
                indifference with the heightened mental state that
                a plaintiff must prove to succeed on an excessive
                force claim. (citations omitted)). . . . Shilo
                and its progeny are therefore inapposite.

Johnson, 2016 WL 11383939, at *11.    Ultimately Magistrate Judge

Papak concluded:   “Because the Shilo line of cases is inapposite

and Oregon law permits a plaintiff to proceed on alternative

theories of negligence and recklessness, the County is not

44 - OPINION AND ORDER
entitled to summary judgment on” the plaintiff’s negligence

claim.    As noted, this Court adopted Magistrate Judge Papak’s

Findings and Recommendation in Johnson.

            As in Johnson, Plaintiff’s Eighth Amendment claim here

is based on deliberate indifference, which, as noted, requires a

showing of only subjective recklessness rather than intent.

Compare Hudson v. McMillan, 503 U.S. 1, 7 (1992)(To establish a

claim for excessive force a plaintiff must establish “the force

[was] applied not in a good-faith effort to maintain or restore

discipline, but rather maliciously and sadistically to cause

harm.”) with Farmer, 511 U.S. at 837 (The mental state of

deliberate indifference under an Eighth Amendment claim is

equivalent to that of “reckless disregard,” and to be liable a

prison official must “know of and disregard an excessive risk to

inmate health or safety.”).   The Court, therefore, concludes

Defendants have not established they are entitled to summary

judgment on Plaintiff’s negligence claim solely on the ground

that it is premised on the same facts as his Eighth Amendment

claim.

     C.     Merits

            Defendants also assert they are entitled to summary

judgment on Plaintiff’s negligence claim because Plaintiff has

not established a genuine dispute of material fact exists as to

whether Defendants either knew or should have known about the


45 - OPINION AND ORDER
risk to Plaintiff or that Defendants’ conduct was the cause of

harm to Plaintiff.

          1.   Failure to Protect from Kalama

               Defendants assert Plaintiff has not established a

genuine dispute of material fact exists as to whether Sergeant

Townsend’s decision for Kalama to share a cell with Plaintiff

“caused a foreseeable risk of harm” or that Sergeant Townsend’s

decision “was unreasonable in light of the risk.”    As noted, the

record does not contain any evidence that indicates Sergeant

Townsend had any reason to believe Kalama sharing a cell with

Plaintiff was likely to cause Plaintiff harm or that her decision

was unreasonable.    The Court, therefore, grants Defendants’

Motion for Summary Judgment as to Plaintiff’s negligence claim to

the extent that it is based on Sergeant Townsend’s decision for

Kalama to share a cell with Plaintiff.

          2.   Decision to Release Plaintiff

               Defendants assert “the record is silent as to any

harm suffered by Plaintiff or caused by Defendants arising out of

[Plaintiff’s] release.”    Defs.’ Reply at 22.   Defendants assert

the record does not reflect Plaintiff “would have received any

different care, suffered any different pain, or had any different

medical outcome had the jail kept him in custody or transported

him to the hospital.”     Id. at 23.

               Plaintiff asserts in his Response that Sergeant


46 - OPINION AND ORDER
Townsend’s actions created the foreseeable risk that Plaintiff

would not receive adequate medical care, which would prolong

Plaintiff’s pain and suffering.

                As noted, the Estelle court makes clear that

Defendants had a duty to provide adequate medical care to

Plaintiff.   The record reflects, however, that Plaintiff did not

receive any diagnosis or treatment in the jail.   Although the

state of Plaintiff’s injuries before he was seen at OHSU is not

clear because the record does not contain any medical treatment

notes or record of treatment at the jail, it is not disputed that

Plaintiff was injured while in jail.   As noted, when he was seen

at OHSU several hours after he was hit by Kalama, Plaintiff

reported pain “in his left jaw [that was] dull, constant, and

moderate in severity.”   Decl. of Lauren Nweze, Ex. 5 at 6.

Plaintiff rated his pain between two and three on a scale of one

to ten (with ten being the most severe).   Plaintiff also had a

left “mandibular rami fracture that was minimally displaced.”

Nweze Decl., Ex. 5 at 8.   Plaintiff was also placed on a liquid

diet.

                On this record the Court concludes Plaintiff has

established a genuine dispute of material fact exists as to

whether Sergeant Townsend’s conduct caused a foreseeable risk of

harm that Plaintiff would suffer prolonged pain because he was

released to find his own transportation to the hospital, which


47 - OPINION AND ORDER
took several hours rather than being treated at the jail or being

transported to the hospital.   Accordingly, the Court denies

Defendants’ Motion for Summary Judgment as to that portion of

Plaintiff’s negligence claim that is based on Sergeant Townsend’s

decision to release Plaintiff.

VIII. Punitive Damages

     Defendants seek summary judgment as to Plaintiff’s claim for

punitive damages on the ground that Plaintiff has not established

a genuine issue of material fact exists as to Sergeant Townsend’s

motive when she decided to have Kalama share a cell with

Plaintiff and/or to release Plaintiff on September 6, 2019.

     “A jury may assess punitive damages in an action under

§ 1983 . . . when the defendant's conduct is shown to be

motivated by evil motive or intent, or when it involves reckless

or callous indifference to the federally protected rights of

others.”   Thomas v. City of Portland, No. 05-CV-1059-ST, 2007 WL

2286254, at *17–*18 (D. Or. Aug. 3, 2007)(citing Smith v. Wade,

461 U.S. 30, 47–48 (1983)).    The Ninth Circuit, however, has made

clear that “a defendant's misuse of authority or power or

exploitation of a plaintiff's weakness is qualitatively different

than a defendant's act that is malicious or in reckless disregard

of the plaintiff's rights.”    Dang v. Cross, 422 F.3d 800, 809-10

(9th Cir. 2005).   Thus, “[n]ot every intentional violation of a

plaintiff's constitutional rights subjects a defendant to


48 - OPINION AND ORDER
punitive damages.   A plaintiff must ‘make a showing beyond the

threshold level of intent required for compensatory liability.’”

Thomas, 2007 WL 2286254, at *18 (quoting Ngo v. Reno Hilton

Resort Corp., 140 F.3d 1299, 1304 (9th Cir. 1998)).   “This

requires proof that the defendant ‘almost certainly knew that

what he was doing was wrongful and subject to punishment.’”

Thomas, 2007 WL 2286254, at *18 (quoting Ngo, 140 F.3d at 1304).

     A.   Failure to Protect

          The Court has already concluded Plaintiff has not

established a genuine dispute of material fact exists as to that

portion of his Eighth Amendment claim related to Sergeant

Townsend’s alleged failure to protect him from Kalama.    The

Court, therefore, also concludes Plaintiff has not established a

genuine dispute of material fact exists as to that portion of

Plaintiff’s punitive-damages claim relating to Sergeant

Townsend’s alleged failure to protect Plaintiff from Kalama.

          Accordingly, the Court grants Defendants’ Motion to

Dismiss as to that portion of Plaintiff’s punitive-damages claim

relating to Sergeant Townsend’s alleged failure to protect

Plaintiff from Kalama.

     B.   Release Decision

          The Court already has concluded Plaintiff has alleged

sufficient facts to establish a genuine dispute of material fact

exists as to why Sergeant Townsend released Plaintiff.    In


49 - OPINION AND ORDER
addition, the Court notes Sergeant Townsend testified at

deposition that she was aware Plaintiff was injured; that she did

not know or consider the time that the nearest emergency room in

St. Helens closed3 when she released Plaintiff; and that she did

not know or consider the fact that the next closest emergency

room to the Columbia County Jail was located more than 25 miles

away in Portland, Oregon.

          On this record the Court concludes Plaintiff has

established a genuine dispute of material fact exists as to

whether Sergeant Townsend acted in reckless disregard of

Plaintiff's right to adequate medical care when she released him

on September 6, 2019.    Accordingly, the Court denies Defendants’

Motion for Summary Judgment as to that portion of Plaintiff’s

punitive-damages claim related to Plaintiff’s early release.



                             CONCLUSION

     For these reasons, the Court GRANTS in part and DENIES in

part Defendants’ Motion (#46) for Summary Judgment as follows:

     1.   GRANTS Defendants’ Motion as to Plaintiff’s claim under

          the Fourteenth Amendment;

     2.   GRANTS Defendants’ Motion as to that portion of

          Plaintiff’s claim under the Eighth Amendment related to


     3
       The record reflects the emergency room in St. Helens
closes at 8:30 p.m.

50 - OPINION AND ORDER
          Sergeant Townsend’s decision for Kalama to share a cell

          with Plaintiff;

     3.   DENIES Defendants’ Motion as to that portion of

          Plaintiff’s claim under the Eighth Amendment related to

          Sergeant Townsend’s decision to release Plaintiff;

     4.   DENIES Defendants’ Motion as to the issue of qualified

          immunity for Sergeant Townsend’s decision to release

          Plaintiff;

     5.   GRANTS Defendants’ Motion as to Plaintiff’s Monell

          claim;

     6.   GRANTS Defendants’ Motion as to Plaintiff’s claims for

          reckless and intentional infliction of emotional

          distress;

     7.   GRANTS Defendants’ Motion as to that portion of

          Plaintiff’s negligence claim related to Sergeant

          Townsend’s decision for Kalama to share a cell with

          Plaintiff and DENIES Defendants’ Motion as to that

          portion of Plaintiff’s negligence claim related to

          Sergeant Townsend’s decision to release Plaintiff; and

     8.   GRANTS Defendants’ Motion as to that portion of

          Plaintiff’s punitive-damages claim related to Sergeant

          Townsend’s decision for Kalama to share a cell with

          Plaintiff and DENIES Defendants’ Motion as to that

          portion of Plaintiff’s punitive-damages claim related

51 - OPINION AND ORDER
          to Sergeant Townsend’s decision to release Plaintiff.

     The Court DIRECTS the parties to submit no later than

July 22, 2021, a joint proposed case-management plan for

resolving the remaining issues in this matter.

     IT IS SO ORDERED.

     DATED this 8th day of July, 2021.



                                   /s/ Anna J. Brown


                              ANNA J. BROWN
                              United States Senior District Judge




52 - OPINION AND ORDER
